DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Amendment
	In response to the amendment filed on 1/12/2022, amended claims 21, 28, 34, 38, 40-41, and 43-44 are acknowledged. Claims 21-28, 30-38, and 40-44 remain pending. The following new and reiterated grounds of rejection are set forth:

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 21-28, 31, 34-38, 40, and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haggar (US Publication No. 2018/0168770 A1) (previously cited), further in view of Weikel, Jr. et al. (US Publication No. 2006/0200042 A1) (previously cited), Long et al. (US Publication No. 2020/0187919 A1), and/or Beckman et al. (US Publication No. 2007/0213755 A1) (previously cited).


a tissue collection system including 
an outer cannula (312, 512) defining a sharp distal tip (320, 520), a proximal actuator (329, 529) and an outer cannula wall defining a primary lumen (372, 572) extending therebetween, the outer cannula wall further defining a tissue receiving port (318, 518) in fluid communication with the primary lumen (see Figures 8A-B and 10 and [0062]-[0063] and [0075]-[0076]); and 
an inner cutting mechanism (130, 330, 530) axially shiftable relative to the outer cannula between a first position enabling the tissue sample from the biopsy site of the patient to enter the primary lumen of the outer cannula through the tissue receiving port, and a second position enabling isolation of the tissue sample from the biopsy site for collection purposes (see Figures 4, 8A, and 10 and [0041]); and 
a marker deployment device (340, 540) including structure defining a secondary lumen (374, 574) configured to house at least one tissue marker (350, 550) for selective deployment at the biopsy site, the secondary lumen separated from the primary lumen by an inner panel (370, 570) configured to independently seal and separate the secondary lumen from the primary lumen, thereby enabling operation of the tissue collection system independent from the marker deployment device (see Figures 8A-B and 10 and [0064]-[0065] and [0077]-[0080]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Haggar to include an inner cannula, as disclosed in Weikel, Jr. et al., because inner cannulas for collecting and transporting tissue samples are well-known to those skilled in the art and such a modification of the inner cutting mechanism of Haggar merely involves a simple substitution of one known element for another to obtain predictable results.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Haggar to include the 
Regarding claim 22, Haggar teaches the inner panel between the primary lumen from the secondary lumen is configured to isolate and inhibit a fluid connection between the primary lumen and the secondary lumen (see Figures 8A-B and 10 and [0064] and [0077]).  
Regarding claim 23, Haggar teaches the primary lumen and the secondary lumen are defined by the outer cannula, wherein the portion of the outer cannula between the primary lumen and the secondary lumen comprises the inner panel (see Figures 8A-B and 10 and [0064] and [0077]).  
Regarding claim 24, Haggar teaches the structure defining the secondary lumen of the marker deployment device further defines a marker deployment aperture (575) positioned along a lateral side of the medical apparatus opposite to the tissue receiving port (see Figure 10 and [0079]-[0081]).
Regarding claim 25, Haggar teaches the marker deployment aperture is positioned along an axial length of the medical apparatus at an approximate mid-line of the tissue receiving port (see Figure 10 and [0079]-[0081]).
Regarding claim 26, Long et al. teaches an outer cannula (102) having a variable cross section along its axial length (see [0077] and [0120]). 

Regarding claim 28, Long et al. teaches the primary lumen (112) and the inner cannula (104) have a D-shaped cross-section to inhibit rotation of the inner cannula relative to the primary lumen (see [0077] and [0120]). Beckman et al. also teaches the primary lumen (128) and the inner cannula (133) have a D-shaped cross-section to inhibit rotation of the inner cannula relative to the primary lumen (see Figure 10 and [0058]-[0059]).
Regarding claim 31, Haggar teaches the marker deployment device further includes a plunger (342, 344, 542, 544) positioned in the secondary lumen, configured to act as a deployment mechanism for the at least one tissue marker (see Figures 8A and 10 and [0064] and [0077]).
Regarding claim 34, Haggar discloses an integrated, dual function medical apparatus configured to enable the collection of a tissue sample and placement of a tissue marker at a biopsy site via a single insertion of the medical apparatus, the medical apparatus comprising: 
a tissue collection system including 

an outer cannula (312, 512) defining a primary lumen configured to at least partially receive the inner cannula (see Figures 8A-B and 10 and [0062]-[0063] and [0075]-[0076]); and 
a marker deployment device (340, 540) including structure defining a secondary lumen (374, 574) configured to house at least one tissue marker (350, 550) for selective deployment at the biopsy site, the secondary lumen separated from the primary lumen by an inner panel (370, 570) configured to independently seal and separate the secondary lumen from the primary lumen, thereby enabling operation of the tissue collection system independent from  the marker deployment device (see Figures 8A-B and 10 and [0064]-[0065] and [0077]-[0080]).
It is noted Haggar does not specifically teach the tissue collection system includes a stationary inner cannula defining a sharp distal tip and structure defining a tissue receiving port and an outer cannula axially shiftable relative to the stationary inner cannula between a first position enabling the tissue sample from the biopsy site of the patient to enter the tissue receiving port of the stationary inner cannula, and a second position enabling isolation of the tissue sample from the biopsy site for collection purposes or wherein the inner panel forms a portion of the primary lumen to form a noncircular cross-sectional shape to inhibit rotation of the inner cannula relative to the primary lumen. However, Weikel, Jr. et al. teaches a stationary inner cannula defining a sharp distal tip and structure defining a tissue receiving port and an outer cannula axially shiftable relative to the stationary inner cannula between a first position enabling 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Haggar to include a stationary inner cannula defining a sharp distal tip and structure defining a tissue receiving port and an outer cannula axially shiftable relative to the stationary inner cannula between a first position enabling the tissue sample from the biopsy site of the patient to enter the tissue receiving port of the stationary inner cannula, and a second position enabling isolation of the tissue sample from the biopsy site for collection purposes, as disclosed in Weikel, Jr. et al., because it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Haggar to include the 
Regarding claim 35, Haggar teaches the primary lumen and the secondary lumen are defined by the outer cannula, wherein the portion of the outer cannula between the primary lumen and the secondary lumen comprises the inner panel (see Figures 8A-B and 10 and [0064] and [0077]).  
Regarding claim 36, Long et al. teaches an outer cannula (102) having a variable cross section along its axial length (see [0077] and [0120]).
Regarding claim 37, Weikel, Jr. et al. teaches at least a portion of the outer cannula has a generally non-circular cross sectional shape configured to vertically align with an incision made in the patient (see [0081]).
Regarding claim 38, Long et al. teaches the primary lumen (112) and the inner cannula (104) have a D-shaped cross-section to inhibit rotation of the inner cannula relative to the primary lumen (see [0077] and [0120]). Beckman et al. also teaches the primary lumen (128) and the inner cannula (133) have a D-shaped cross-section to inhibit rotation of the inner cannula relative to the primary lumen (see Figure 10 and [0058]-[0059]).

inserting a sharp distal tip (320, 520) of an outer cannula (312, 512) into a patient to position a tissue receiving port (318, 518) defined by the outer cannula in proximity to a biopsy site of a patient (see Figures 8A-B and 10 and [0062]-[0063], [0075]-[0076], and [0102]);  7Application No. 16/386,361 
axially shifting an inner cutting mechanism (130, 330, 530) relative to the outer cannula between a first position enabling the tissue sample from the biopsy site of the patient to enter a primary lumen (372, 572) of the outer cannula through the tissue receiving port, and a second position enabling isolation of the tissue sample from the biopsy site for collection purposes (see Figures 4, 8A, and 10 and [0041] and [0102]); and 
deploying at least one tissue marker (350, 550) at the biopsy site from a secondary lumen (374, 574), wherein the secondary lumen is separated from the primary lumen by an inner panel (370, 570) configured to independently seal and separate the secondary lumen from the primary lumen (see Figures 8A-B and 10 and [0064]-[0065], [0077]-[0080], and [0102]).  
It is noted Haggar does not specifically teach that the cutting mechanism is an inner cannula or wherein the inner panel forms a portion of the primary lumen to form a noncircular cross-sectional shape to inhibit rotation of the inner cannula relative to the primary lumen. However, Weikel, Jr. et al. teaches a cutting mechanism that is an inner cannula (122, 555) axially shiftable relative to the outer cannula (98, 590) between a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Haggar to include an inner cannula, as disclosed in Weikel, Jr. et al., because inner cannulas for collecting and transporting tissue samples are well-known to those skilled in the art and such a modification of the inner cutting mechanism of Haggar merely involves a simple substitution of one known element for another to obtain predictable results.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Haggar to include the inner panel forms a portion of the primary lumen to form a noncircular cross-sectional shape to inhibit rotation of the inner cannula relative to the primary lumen, as disclosed in Long et al. and Beckman et al., so as to aid resistance to relative rotation between the inner and outer cannula and help aid alignment (see Long et al.: [0120]) and to reduce the 
Regarding claim 44, Haggar discloses a method of collecting a tissue sample from a biopsy site of a patient and placement of a tissue marker at the biopsy site, the method comprising: 
inserting a sharp distal tip (320, 520) of an outer cannula (312, 512) into a patient to position a tissue receiving port (318, 518) defined by the outer cannula in proximity to a biopsy site of a patient (see Figures 8A-B and 10 and [0062]-[0063], [0075]-[0076], and [0102]);
axially shifting an inner cutting mechanism (130, 330, 530) relative to the outer cannula between a first position enabling the tissue sample from the biopsy site of the patient to enter the tissue receiving port of the outer cannula, and a second position enabling isolation of the tissue sample from the biopsy site for collection purposes, the outer cannula defining a primary lumen configured to at least partially receive the inner cannula (see Figures 4, 8A, and 10 and [0041] and [0102]); and 
deploying at least one tissue marker (340, 540) at the biopsy site from a secondary lumen (374, 574), wherein the secondary lumen is separated from the primary lumen by an inner panel (370, 570) configured to independently seal and separate the secondary lumen from the primary lumen (see Figures 8A-B and 10 and [0064]-[0065], [0077]-[0080], and [0102]).
It is noted Haggar does not specifically teach inserting a sharp distal tip of an inner cannula to position a tissue receiving port in proximity to a biopsy site of a patient and axially shifting an outer cannula between a first position enabling the tissue sample 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Haggar to include inserting a sharp distal tip of an inner cannula to position a tissue receiving port in proximity to a biopsy site of a patient and axially shifting an outer cannula between a first position enabling the tissue sample from the biopsy site of the patient to enter the tissue In re Einstein, 8 USPQ 167.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Haggar to include the inner panel forms a portion of the primary lumen to form a noncircular cross-sectional shape to inhibit rotation of the inner cannula relative to the primary lumen, as disclosed in Long et al. and Beckman et al., so as to aid resistance to relative rotation between the inner and outer cannula and help aid alignment (see Long et al.: [0120]) and to reduce the overall size of the apparatus, thereby reducing discomfort to the patient and trauma to the tissue (see Beckman et al.: [0059]).

Claims 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haggar, Weikel, Jr. et al., Long et al., and Beckman et al., further in view of Gellman et al. (US Patent No. 7,001,341 B2) (cited by Applicant).

Regarding claim 30, it is noted none of Haggar, Weikel, Jr. et al., Long et al., and Beckman et al. specifically teach the secondary lumen of the marker deployment device is configured to house a train of tissue markers. However, Gellman et al. teaches the secondary lumen (27) of the marker deployment device is configured to house a train of tissue markers (19, 19’, 19’’) (see Figure 2C and col. 4, lines 19-39). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed .

Claims 32-33 and 41-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haggar, Weikel, Jr. et al., Long et al., and Beckman et al., further in view of Rhad et al. (US Patent No. 9,414,816 B2) (previously cited).

Regarding claim 32, it is noted none of Haggar, Weikel, Jr. et al., Long et al., and Beckman et al. specifically teach a sheath configured to at least partially surround the outer cannula. However, Rhad et al. teaches a sheath (100, 400, 700) configured to at least partially surround the outer cannula (50, 300, 600, 900) (see Figures 2A-B, 8A-B, and 13A-B and col. 7, lines 25-43). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Haggar, Weikel, Jr. et al., Long et al., and Beckman et al.to include a sheath configured to at least partially surround the outer cannula, as disclosed in Rhad et al., so as to allow a variety of other kinds of instruments to be inserted through sheath to reach the biopsy site (see Rhad et al.: col. 8, lines 6-17).
Regarding claims 33 and 42, Rhad et al. teaches a sheath (100, 400, 700) positioned external to the outer cannula and configured to contain the marker deployment device (200, 500, 800, 1000) (see Figures 5, 11, and 15-16). 
.

Response to Arguments
Applicant's arguments filed 1/12/2022 have been fully considered but they are not persuasive. 
Applicant argues the cited references of Haggar, Weikel, Jr., Long, Gellman, Rhad, and Beckman, considered either alone or in combination, fail to disclose or suggest “wherein the inner panel forms a portion of the primary lumen to form a noncircular cross-sectional shape to inhibit rotation of the inner cannula relative to the primary lumen”. The Examiner respectfully disagrees and notes both Long and Beckman teach this limitation. In particular, Long describes a cannula (i.e. “outer cannula”) and stylet (i.e. “inner cannula”) having noncircular cross-sectional shapes, such as elliptical, square, rectangular, or any other more complex, non-circular shape, to resist or prevent relative rotation between the cannula and stylet (see [0077] and [0120]). Similarly, Figure 10 of Beckman clearly shows an inner wall (140; i.e. “inner panel”) of an outer cannula (126) dividing the outer cannula into two lumens (128, 129) having noncircular cross-sectional shapes (see [0059]). Cutter lumen (128) receives a cutter (133) that also has a matching, noncircular cross-sectional shape (see [0058]) such that it cannot rotate within the cutter lumen (128).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN B HENSON whose telephone number is (571)270-5340. The examiner can normally be reached M-F 7 AM ET - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVIN B HENSON/Primary Examiner, Art Unit 3791